Citation Nr: 0830706	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post left Achilles tendon rupture, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1977 and from May 1979 to August 2001.  This case 
comes to the Board of Veterans' Appeals (Board) from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan which granted 
entitlement to service connection for the left ankle 
disability and assigned a 10 percent disability rating.  The 
issue was remanded by the Board in a March 2007 decision and 
it is the subject of that remand that is once again the 
nature of the remand in this instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2007 remand indicated that the veteran must be 
issued notice of the specific evidence necessary to 
substantiate a claim for a higher initial rating.  The 
veteran was subsequently provided a notice letter that did 
not include the aforementioned information as it related to 
development of a claim for service connection and not that 
for an increased rating.

The Board also noted in its remand that if any action is not 
undertaken in accordance with a Board remand or it is taken 
in a deficient manner, appropriate corrective action must be 
undertaken prior to the Board's adjudication of that issue on 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
This case's holding was somewhat narrowed in Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) where it was held that 
Stegall required substantial and not absolute compliance.  In 
this case, the Remand directives were clear in stating that 
the notice to be provided to the veteran must include that 
which is necessary to substantiate a claim for an increased 
rating and not a claim for service connection.  Therefore, 
the sending of notice regarding a claim for service 
connection did not substantially comply with the terms of the 
remand and the case must be remanded again for substantial 
compliance with the terms of the March 2007 remand.

Accordingly, the case is REMANDED for the following action:

1.  Per the holding in Stegall v. West, 11 
Vet. App. 268 (1998), the RO must send the 
veteran a letter that advises him of the 
specific evidence necessary to 
substantiate a claim for a higher initial 
rating, invite the veteran to submit all 
pertinent evidence in his possession, 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  After allowing an appropriate period 
for response, the RO should readjudicate 
the claim on appeal and if it remains 
denied issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response after such 
issuance.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

